                Case 1:20-cv-00496-VEC Document 6 Filed 02/26/20 Page 1 of 2

      Sheehan & Associates, P.C.                      505 Northern Blvd Ste 311, Great Neck NY 11021-5101

MEMO ENDORSED                                                       tel. 516.303.0552 fax 516.234.7800
                                                                          spencer@spencersheehan.com

                                                                    February 26, 2020 USDC SDNY
      District Judge Valerie E. Caproni                                               DOCUMENT
      United States District Court                                                    ELECTRONICALLY FILED
      Southern District of New York                                                   DOC #:
      40 Foley Square                                                                 DATE FILED: 2/27/2020
      New York, NY 10007
                                                                 Re: 1:20-cv-00496-VEC
                                                                     Sanders v. Trader Joe's Company
      Dear District Judge Caproni:

              This office represents the plaintiff. In accordance with your Honor's Individual Practices
      in Civil Cases, plaintiff requests an adjournment of the Initial Conference.

              The original date for the Initial Conference is Friday, March 6, 2020 and the submission of
      the joint letter, civil case management plan and scheduling order is to be filed no later than
      Thursday, February 27, 2020. There have been no previous requests for adjournment of this date.
      No previous request was granted or denied.

              This action was filed on Sunday, January 19, 2020 and "a copy of the complaint, 2 copies
      of the waiver form appended to this Rule 4, and a prepaid means for returning the form" was sent
      to defendant's registered agent as indicated on the summons on Monday, January 27,
      2020. Defendant has not returned the signed waiver as of this letter. Prior to this request, plaintiff
      contacted defendant through its general mailbox and provided a copy of the conference
      notice. This request is submitted at least 48 hours prior to the date of the conference.

             Plaintiff is aware that your Honor will not grant adjournments merely because a party has
      not been served. Plaintiff will promptly take further steps to complete service of process on
      defendant and requests the initial conference be adjourned until Wednesday, April 15, 2020. Thank
      you.
                                                                   Respectfully submitted,

                                                                    /s/Spencer Sheehan
Application GRANTED. The IPTC is adjourned to April 10,             Spencer Sheehan
                     2020, at 10:00 a.m.
SO ORDERED.


                                   2/27/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
          Case 1:20-cv-00496-VEC Document 6 Filed 02/26/20 Page 2 of 2



                                     Certificate of Service

I certify that on February 26, 2020, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                   CM/ECF           First-Class        Email            Fax
                                                       Mail
 Defendant’s Counsel                  ☐                 ☐                ☐               ☐
 Plaintiff’s Counsel                  ☐                 ☐                ☐               ☐
 Courtesy Copy to Court               ☐                 ☐                ☐               ☐


                                                          /s/ Spencer Sheehan
